Opinion filed February 21, 2013




                                            In The


         Eleventh Court of Appeals
                                          __________

                                     No. 11-13-00059-CV
                                          _________

                             IN RE R. WAYNE JOHNSON


                                  Original Mandamus Proceeding


                            MEMORANDUM OPINION
       Appearing pro se, Relator, R. Wayne Johnson, a prison inmate, has filed a petition for
writ of mandamus. In his petition, Relator complains that Judge Thomas Wheeler of the 350th
District Court of Taylor County should be ordered to rescind an order that apparently dismissed
Relator’s civil lawsuit. We deny the petition.
       Initially, we address Relator’s failure to provide a sufficient record. The party seeking
mandamus relief—the relator—has the burden to provide a record sufficient to establish his
entitlement to such relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992). The relator must
provide an appendix that includes “a certified or sworn copy of any order complained of, or any
other document showing the matter complained of.”              TEX. R. APP. P. 52.3(k)(1)(A).
Additionally, the relator must furnish a record that includes a certified or sworn copy of every
document that is material to the relator’s claim for relief and that was filed in any underlying
proceeding.   TEX. R. APP. P. 52.7(a)(1).        A party proceeding pro se is not exempt from
complying with the applicable rules of procedure. See Mansfield State Bank v. Cohn, 573
S.W.2d 181, 184–85 (Tex. 1978). Relator has not filed a copy of the trial court’s order that he is
challenging in this mandamus. In the absence of this order, Relator has failed to provide a
sufficient record to establish his entitlement to mandamus relief.
       Assuming, arguendo, that Relator’s petition substantially complied with the applicable
rules of procedure, his petition fails to establish his entitlement to mandamus relief. It appears
that Relator is contending that the trial court erroneously relied upon a vexatious litigant
designation entered in R. Wayne Johnson, A.K.A. “Legal Eagle” v. John Cornyn, Attorney
General, and Andy Taylor in Cause No. B-01-1159-0-CV-B by the 156th District Court of Bee
County on June 14, 2001. A court may enter an order prohibiting a person from filing a new
litigation in a court in this state if the person is a vexatious litigant. TEX. CIV. PRAC. & REM.
CODE ANN. § 11.101(a)(1) (West Supp. 2012). Relator is on the list of vexatious litigants
maintained by the Office of Court Administration of the Texas Judicial System. See Johnson v.
Hughey, No. 06-12-00079-CV, 2012 WL 4761546 (Tex. App.—Texarkana Oct. 5, 2012, no pet.)
(mem. op.). Under the order of the 156th District Court in Cause No. B-01-1159-0-CV-B, he is
specifically prohibited from “filing any more litigation in Texas courts without permission of a
local administrative judge.”
       In this mandamus proceeding, Relator is attempting to collaterally attack the vexatious
litigant designation entered in the 156th District Court in 2001. Collateral attacks on final
judgments are generally disallowed because it is the policy of the law to give finality to the
judgments of the courts. Browning v. Prostok, 165 S.W.3d 336, 346 (Tex. 2005); Tice v. City of
Pasadena, 767 S.W.2d 700, 703 (Tex. 1989). Chapter 11 of the Civil Practice and Remedies
Code does not authorize a collateral attack on an order declaring a person to be a vexatious
litigant. Spain v. Black, 333 S.W.3d 270, 273 (Tex. App.—El Paso 2010, pet. denied); see TEX.
CIV. PRAC. & REM. CODE ANN. ch. 11 (West 2002 & Supp. 2012). Additionally, as noted by the
Texarkana Court of Appeals in In re Johnson, No. 06-11-00096-CV, 2011 WL 4686502 (Tex.
App.—Texarkana Oct. 7, 2011, orig. proceeding) (mem. op.), Relator has been declared to be a
vexatious litigant in two other district court proceedings occurring in 2009 and 2010. Relator has
not addressed the effect of these subsequent orders in his petition for mandamus relief.
Accordingly, we deny Relator’s petition for writ of mandamus.

February 21, 2013                                            PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.

                                                 2